Citation Nr: 0612020	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  94-48 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for dysfunction of the 
autonomic nervous system, orthostatic hypotension, and atrial 
fibrillation, secondary to a 1953 head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The Board previously remanded this case in 
April 1997 and September 2003.

Although the issues of entitlement to an increased disability 
rating for residuals of a head injury and entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities were developed for appellate 
review, a September 2004 rating decision granted a 100 
percent schedular evaluation for the residuals of a head 
injury, effective March 12, 1986.  The above issues therefore 
are no longer before the Board.  See VAOPGCPREC 6-99; 64 
Fed.Reg. 52375 (1999).

In September 2003, and pursuant to the limited jurisdiction 
established by the case of Manlincon v. West, 12 Vet. App. 
238 (1999), the Board remanded the issue of entitlement to 
reimbursement for unauthorized medical expenses to the VA 
Outpatient Clinic in Winston-Salem, North Carolina for the 
issuance of a statement of the case.  The Board has no reason 
to suspect that the requested statement of the case was not 
issued, and to the Board's knowledge, the veteran has not 
perfected an appeal of the above issue.  The Board 
consequently will limit its consideration to the issue listed 
on the title page of this action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Regrettably, the Board finds that further development is 
required prior to adjudication of the issue remaining on 
appeal.

Service medical records show that the veteran sustained a 
head injury in 1953.  Service connection is currently in 
effect for the residuals of that head injury.

The record shows that the veteran was admitted to a VA 
hospital in June 1992 with complaints of recent onset 
syncope; his complaints were attributed to idiopathic 
orthostatic hypotension.  A November 1992 private medical 
record shows that he was admitted for evaluation of autonomic 
dysfunction; a history of orthostatic hypotension was noted, 
in addition to the August 1992 onset of atrial fibrillation.  
The veteran was diagnosed with primary autonomic failure.  

In the September 2003 remand, the Board stated that 
orthostatic hypotension and primary autonomic failure might 
be synonymous, and not two separate conditions.  The Board 
also noted a suggestion in private medical records that the 
veteran's atrial fibrillation might be related to an 
autonomic nervous dysfunction.  

The Board remanded the case for a neurologic examination with 
instructions for the examiner to explain autonomic failure 
and orthostatic hypotension and the difference, if any, 
between the two.  The examiner was requested to explain the 
etiologic relationship, if any, between service (including 
the 1953 head injury), and autonomic failure and orthostatic 
hypotension.  The examiner was also requested to address any 
relationship between the veteran's atrial fibrillation and 
autonomic dysfunction.

The veteran thereafter underwent a VA examination in March 
2004.  The examiner clarified that orthostatic hypotension is 
a symptom or manifestation (although often a prominent one) 
of autonomic system failure.  The examiner went on to 
conclude that he could not find a "certain" relationship 
between the 1953 head injury and the later manifestation of 
orthostatic hypotension.  The examiner did not address 
whether any autonomic nervous system dysfunction itself was 
etiologically related to service.  With respect to atrial 
fibrillation, the examiner indicated that such a 
manifestation is not typical in autonomic nerve dysfunction 
syndromes.  The examiner recommended that a cardiologist be 
consulted.  

In a July 2005 opinion, a VA cardiologist essentially 
concluded that the veteran's atrial fibrillation was caused 
or chronically worsened by the autonomic system dysfunction, 
but that it was not within his expertise to comment on the 
etiology of the autonomic system dysfunction itself.

In summary, the above opinions indicate that this veteran's 
autonomic nervous system dysfunction and orthostatic 
hypotension are not synonymous, that orthostatic hypotension 
is a typical manifestation of autonomic nervous system  
dysfunction, and that atrial fibrillation, while not a 
manifestation of the dysfunction, nevertheless was caused or 
aggravated by the syndrome.  Unfortunately, the opinions do 
not address whether the autonomic nervous system dysfunction 
itself is etiologically related to service.  The Board 
moreover points out that the March 2004 examiner's 
explanation that he could find no "certain" relationship 
between the hypotension and service raises the evidentiary 
bar too high, and fails to adequately address whether it is 
at least as likely as not, i.e., is there a 50/50 chance, 
that it is related to service.

In light of the above, the Board finds that further action is 
required to obtain the medical opinion evidence requested in 
the prior remand.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.  Thereafter, the RO must forward the 
claims files to the examiner who 
conducted the March 22, 2004 VA 
neurological examination of the veteran, 
if available, and request that she 
prepare an addendum to her March 2004 
examination report.  The examiner must, 
in her addendum, provide an opinion as to 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
veteran's autonomic nervous system 
failure is etiologically related to 
service, including to the 1953 head 
injury.  The examiner should also clarify 
whether the veteran's orthostatic 
hypotension resulted from the autonomic 
nervous system failure.  If the examiner 
concludes that the orthostatic 
hypotension did not result from the 
autonomic nervous system dysfunction, she 
should provide an opinion as to whether 
it is at least as likely as not that 
orthostatic hypotension is etiologically 
related to service, including to the 1953 
head injury.

3.  If and only if the examiner who 
conducted the veteran's March 22, 2004 VA 
neurological examination is unavailable, 
the RO should schedule the appellant for 
a VA neurologic examination to determine 
the current nature, extent, and etiology 
of the veteran's autonomic nervous system 
failure and orthostatic hypotension.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should note the 
veteran's blood pressure readings in 
service and soon thereafter, and the 
earliest evidence of record of 
presyncopal episodes.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not, i.e., is there at least a 50/50 
chance, that the veteran's autonomic 
nervous system failure is etiologically 
related to service, including to the 1953 
head injury.  The examiner should also 
indicate whether the veteran's 
orthostatic hypotension resulted from the 
autonomic nervous system failure.  If 
not, is it at least as likely as not that 
the orthostatic hypotension is 
etiologically related to service, 
including to the 1953 head injury.  If 
the examiner concludes that there is an 
etiologic relationship between the 1953 
head injury and orthostatic hypotension, 
the examiner should explain the basis for 
the long delay in the manifestation of 
orthostatic hypotension.  

The rationale for all opinions expressed 
by any examiner must be provided.  The 
claims files, including a copy of this 
remand, must be made available to the 
examiner for review.  

4.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
addendum or examination report (whichever 
is obtained) to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the addendum or 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.   

5.  The RO must then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative with an opportunity to 
respond.   The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

